Wedell, J.
(concurring): I desire to have it clearly noted that I agree only with the result in the instant case and only with the result stated in the majority view as set forth in the first opinion in the case of Farr v. Mid-Continent Lead & Zinc Co., 150 Kan. 292, 92 P. 2d 124. The reasons which formed the basis of my conclusions in the Farr case may be found in my concurring opinion attached to the second opinion of this court written on a rehearing of the Farr case, and handed down this day. (Ante, p. 64.)